202 F.2d 956
In the Matter of Kenneth McNULTY, George McNulty, HughMcNulty, Francis McNulty and William McNulty, individuallyand as copartners trading under the firm name and style ofMcNulty Shipyards and the Copartnership of McNultyShipyards, Bankrupts, A. Gladys McNulty and MargaretMcNulty, Appellants, Joseph F. Ruggieri, Trustee-Appellee.
No. 212, Docket 22608.
United States Court of Appeals Second Circuit.
Argued April 9, 1953.Decided April 9, 1953.

Jules Chopak, New York City, for appellants.
Nathan Korn, Brooklyn, N.Y., and Edwin M. Slote, New York City (Max E. Lynne, New York City, on the brief), for appellee.
Before SWAN, Chief Judge, and CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.